Citation Nr: 0023697	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  92-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fractured left clavicle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1954 to 
August 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1990 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at hearings held at the RO on December 
16, 1991, and September 9, 1998.  Transcripts of those 
hearings have been associated with the record on appeal.

This case was before the Board previously in February 1995 
when it was remanded to obtain a complete VA examination and 
to request from the appellant information documenting the 
basis for his early retirement.  The requested development 
was completed.  This case was before the Board again in April 
1998 when it was remanded to comply with the appellant's 
request for a hearing before a traveling section of the 
Board.  The appellant subsequently elected to have a second 
hearing before a hearing officer at the RO instead of a Board 
hearing.

An apparent claim of entitlement to nonservice-connected 
pension benefits was raised by his representative at the 
September 1998 hearing and is hereby referred to the RO for 
appropriate development.




FINDING OF FACT

The appellant's service-connected residuals of a fractured 
left clavicle are currently manifested by mild deformity of 
the clavicle and pain.


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected residuals of a fractured left clavicle, currently 
evaluated as 10 percent disabling, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.59, 4.71a, Diagnostic Codes 5201, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a November 1990 VA examination, the appellant complained 
of progressively worsening left shoulder pain, which 
increased at night and was aggravated by cold, moist weather.  
The examiner noted a mild deformity with a healed fracture of 
the shaft of the clavicle, but no muscle atrophy.  The 
appellant had no limitation of motion but did have pain on 
flexion and elevation of the left upper extremity.  The 
diagnoses were fracture of the left clavicle and residuals.  
X-ray examination showed deformity of the mid fossa on the 
clavicle on basis of an old healed fracture.  Minimal 
degenerative changes of the acromio-clavicular joint were 
seen.  No other bone or joint pathology was noted.

In a June 1991 statement, Dr. Magin Marquez stated that he 
was treating the appellant for posttraumatic arthritis of the 
shoulder resulting from fractures of the clavicle.  He opined 
that the appellant was incapacitated for work due to the 
restricted movements.

At the December 1991 hearing, the appellant's representative 
explained that the appellant had been hospitalized twice 
during service because of a fractured left clavicle.  The 
appellant testified that after service he had worked as a 
police officer for 21 years before the pain in his shoulder 
forced him to resign.  He added that he did receive 
retirement benefits based on his years of service with the 
police and that he did not receive disability retirement 
benefits.  He reported that the pain was worse on cloudy or 
rainy days and aggravated by cooler temperatures.  He stated 
that his co-workers had referred to him as "crooked" 
because of his clavicular deformity.  He explained that he 
had fractured his clavicle twice in service.

At a March 1995 VA bones examination, the appellant referred 
to pain in his left shoulder associated with limitation of 
motion, particularly at night.  He stated that he had had to 
retire as a police officer due to the painful left shoulder.  
He reported that he was right-handed.  No swelling of the 
left shoulder was seen.  A prominent deformity, which was 
tender to palpation, was seen on the distal middle third of 
the clavicle.  There was intra-articular involvement of the 
left shoulder with limitation of motion and contracture.  The 
appellant was able to abduct his left shoulder to 105 
degrees, flex it to 112 degrees, extend it to 45 degrees, and 
rotate it internally and externally to 90 degrees.  He had 
crepitus of the left shoulder joints.  He was tender to 
palpation on the left shoulder subacromial bursa.  He had 
diminished pinprick and smooth sensation in the left C5 
dermatome of the shoulder.  His muscle strength was normal.  
There was no medial, lateral, anterior, or posterior 
instability of the left shoulder.  The diagnoses were status 
post left clavicle fracture with bony deformities by X-rays 
and claims folder and left shoulder adhesive capsulitis with 
bursitis. 

In a May 1995 statement, the appellant stated that he had 
retired from the police force after only 21 years and with 40 
percent of his pension benefits because of pain in his left 
shoulder.  He explained that the pain limited his ability to 
meet the dangerous situations of his occupation.  He added 
that his left shoulder was lower than his right shoulder.

In April 1998 the appellant submitted two letters dated in 
February 1998 indicating that he had renounced his position 
with the police reserve department and that his resignation 
had been accepted.  In a separate statement, he added that he 
had previously submitted evidence of his retirement from the 
regular police department.  He stated that both retirements 
had been caused by his left shoulder and clavicle conditions 
incurred in service.  He asserted that constant pain 
prevented him from performing any work.  He stated that his 
left shoulder and body had fallen and were noticeable when he 
walked.

At the September 1998 hearing, the appellant testified that 
he had retired from the police force after twenty-one years 
of service because of persistent pain in his left shoulder.  
He stated that, thereafter, he had been employed by the 
police reserve but eventually had to leave that position.  He 
recounted that he had fractured his clavicle twice in service 
and had required hospitalization both times.  He added that 
he was unable to walk straight.

At an October 1998 VA bones examination, the appellant 
complained of left shoulder pain and decreased range of 
motion.  He reported that he took Motrin, which provided only 
temporary relief from the pain.  He added that the pain was 
aggravated by cold weather or lifting heavy objects.  He 
reported that Panadol relieved the pain.  He stated that he 
was retired and able to perform ambulation and all self care 
activities independently.  The examiner found no evidence of 
deformity, angulation, false motion, shortening, or inter-
articular involvement.  No malunion or nonunion was seen.  
Some painful motion and tenderness was noted.  No objective 
evidence of edema, weakness, redness, or heat was seen.  The 
appellant was able to flex his shoulder to 150 degrees, 
abduct it to 150 degrees, extend it to 20 degrees, adduct it 
to 20 degrees, internally rotate it to 60 degrees, and 
externally rotate it to 70 degrees.  Flexion in excess of 150 
degrees and abduction beyond 150 degrees were painful.  The 
apprehension test and drop arm test were negative.  
Hoffmann's test was positive.  The examiner diagnosed old 
left shoulder clavicle trauma with degenerative joint 
disease.

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected disability.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  For the purpose of determining whether a claim is 
well grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (citing King v. Brown, 5 Vet. App. 19, 21 (1993)).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the RO arranged for VA examinations of the appellant.  
There is no indication of additional treatment records that 
the RO failed to obtain.  There is sufficient evidence of 
record to properly evaluate the appellant's service-connected 
residuals of a fractured left clavicle.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Further, the RO's efforts have complied with 
the instructions contained in the February 1995 and April 
1998 Remands from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Having determined that the appellant's 
claim is at least plausible and that the duty to assist has 
been fulfilled, the Board must assess the credibility and 
weight of the evidence.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (1999); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(1999).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Regarding musculoskeletal disabilities, such as the 
appellant's residuals of a fractured left clavicle, 
functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Both limitation of motion and 
pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see also 
DeLuca, 8 Vet. App. 202.

The appellant's service-connected residuals of a fractured 
left clavicle are currently evaluated as 10 percent disabling 
under Diagnostic Code 5203.  Under Diagnostic Code 5203, a 10 
percent disability evaluation is warranted for impairment of 
the clavicle or scapula manifested by malunion or by nonunion 
without loose movement.  Where there is nonunion with loose 
movement, a 20 percent disability evaluation is warranted.  A 
20 percent disability evaluation is also warranted for 
impairment manifested by dislocation of the clavicle or 
scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (1999).

The three recent examinations of the appellant's left 
clavicle show at most malunion of the clavicle.  Two of the 
examinations note deformity of the appellant's left clavicle; 
however, X-ray examination of the appellant's clavicle show 
it to be healed.  Therefore, the fracture of the clavicle is 
united even though some deformity is present.  There is no 
evidence that the appellant's scapula or clavicle is 
dislocated.  At the March 1995 VA examination, no instability 
of the left shoulder was seen.  Accordingly, the Board 
concludes that criteria for the 20 percent rating under 
Diagnostic Code 5203 have not been met in this case.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (1999).  However, 
Diagnostic Code 5203 also provides that impairment of the 
clavicle can be alternatively rated on impairment of function 
of the contiguous joint.  Id.

Under Diagnostic Code 5201, limitation of motion of the minor 
arm at the shoulder level or midway between the side and 
shoulder level is assigned a 20 percent disability rating.  
Limitation of motion of the minor arm to 25 degrees from side 
warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  The regulations define normal range of 
motion for the shoulder as forward flexion from zero to 180 
degrees, abduction from zero to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I (1999).  With forward elevation 
(flexion) and abduction, range of motion for the arm is from 
the side of the body (zero degrees) to above the head (180 
degrees) with the mid-point of 90 degrees where the arm is 
held straight out from the shoulder.  Id.

After reviewing the evidence, however, the Board is unable to 
find any clinical findings showing limitation of motion such 
as to warrant a rating of 20 percent under this diagnostic 
code.  It appears from the medical record that the appellant 
is able to move his left (minor) upper extremity above 
shoulder level.  Specifically, in November 1990, no 
limitation of motion of the appellant's left upper extremity 
was seen.  At the March 1995 examination, abduction was to 
105 degrees and forward elevation was to 112 degrees.  At the 
October 1998 examination, forward elevation and abduction 
were both to 150 degrees and without pain on motion to that 
point.  After reviewing the clinical findings of record, the 
Board finds that no clinical findings to date support a 
limitation of motion of the left (minor) shoulder for an 
evaluation of 20 percent.

In making its determination herein, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The evidence shows that the 
appellant's left clavicle complaints consist primarily of 
tenderness to palpation and pain on use.  However, at the 
November 1990 VA examination, no muscle atrophy was seen.  At 
the March 1995 VA examination, no swelling of the left 
shoulder was seen, and the appellant's muscle strength was 
normal.  In October 1998 a VA examiner noted that the 
appellant had pain on flexion and abduction of his arm only 
on motion beyond 150 degrees.  While the appellant certainly 
experiences some functional loss as a result of the residuals 
of a fractured left clavicle, as evidenced by the medical 
examination reports, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  Thus, the Board concludes that the currently 
assigned 10 percent disability rating adequately compensates 
the appellant for his service-connected residuals of a 
fractured left clavicle and for any increased functional loss 
he may experience with physical activities above the shoulder 
level.

In view of the above, entitlement to an increased disability 
evaluation for residuals of a fractured left clavicle is not 
warranted.  The evidence for and against the claim is not in 
relative equipoise; therefore, no reasonable doubt issue is 
raised.  38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 3.102 
(1999).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  As the evaluation of the same 
manifestation under different diagnoses is precluded in the 
rating schedule, separate rating under Diagnostic Codes 5203 
and 5201 are not permitted.  As noted above, Diagnostic Code 
5203 allows for an alternative rating based on the impairment 
of function of contiguous joint.  See 38 C.F.R. § 4.14 
(1999); VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); VAOPGCPREC 9-
98 (O.G.C. Prec. 9-98).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1999).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1999).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to a disability of the 
clavicle; however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The appellant has not required any periods of 
hospitalization.  Although the appellant alleges that his 
service-connected residuals of a fracture left clavicle led 
to his early retirement for the police force, it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (1999).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) (1) is not warranted.


ORDER

Entitlement to an increased disability evaluation for 
residuals of a fractured left clavicle is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


